Exhibit 32 Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the annual report on Form 10-K of TPG Specialty Lending, Inc. (the “Company”) for the annual period ended December31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Michael Fishman, as Co-Chief Executive Officer of the Company, Joshua Easterly, as Co-Chief Executive Officer of the Company and Ian Simmonds, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to such officer’s knowledge: The Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /S/ MICHAEL FISHMAN Name: Michael Fishman Title: Co-Chief Executive Officer Date: February 22, 2017 /S/ JOSHUA EASTERLY Name: Joshua Easterly Title: Co-Chief Executive Officer Date: February 22, 2017 /S/ IAN SIMMONDS Name: Ian Simmonds Title: Chief Financial Officer Date: February 22, 2017 The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document.
